                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA



                                                         CASE No C 3:18-cv-04949-JST
 ATARI INTERACTIVE, INC.
            Plaintiff(s)
v.                                                       [Related to Case Nos. 3:18-cv-03451- JST;
                                                         3:18-cv-03843-JST & 3:18-cv-04115-JST]


SUNFROG, LLC                                             STIPULATION AND [PROPOSED]
           Defendant(s)                                  ORDER SELECTING ADR PROCESS


Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
        Early Neutral Evaluation (ENE) (ADR L.R. 5)
        Mediation (ADR L.R. 6)
        Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
        Private ADR (specify process and provider)




The parties agree to hold the ADR session by:
        the presumptive deadline (90 days from the date of the order referring the case to ADR)
        other requested deadline:



 Date: October 22, 2018                                  /s/ Ivy A. Wang
                                                         Attorney for Plaintiff
  Date: October 22, 2018                                   /s/ Nicholas Ranallo
                                                          Attorney for Defendant

     X IT IS SO ORDERED
       IT IS SO ORDERED WITH MODIFICATIONS:
    Date: October 23, 2018
                                                             U.S. DISTRICT/MAGISTRATE JUDGE


 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed
 Order Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed
 Order Selecting Private ADR.”
1139502.1   Form ADR-Stip rev. 5-1-2018
                                                                                         American LegalNet, Inc.
                                                                                         www.FormsWorkFlow.com
